Citation Nr: 1027788	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected traumatic arthritis of the dorsal spine.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958 
and April 58 to February 1963.

This matter comes to the Board of Veterans' Appeal (Board) from 
an August 2006 rating decision by which the RO granted an 
increased rating for the service-connected disability at issue 
herein.  The Veteran contends that an event higher evaluation is 
warranted.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
this matter continues before the Board.

In June 2010, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A transcript of the 
hearing is of record.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record to 
include in June 2010, the Board is remanding it for further 
development consistent with the United States Court of Appeals 
for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether TDIU as a result of that disability 
is warranted.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected traumatic arthritis of the dorsal spine is 
manifested by no more than mild to moderate aching and pain that 
is relieved with over-the-counter analgesics.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected traumatic 
arthritis of the dorsal spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5010-5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The notice provided in June 2006 
addressed the requisite information.  


VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records.  The Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded two VA 
medical examinations in furtherance of his claim.  Significantly, 
neither the Veteran nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected traumatic arthritis of the dorsal 
spine has been rated 20 percent disabling by the RO under the 
provisions of Diagnostic Code 5010-5242.  38 C.F.R. §§ 4.20, 
4.71a.

With the possible exception of intervertebral disc syndrome, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009) 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes).

For purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71, Plate V (2009). 

A February 2006 X-ray study of the thoracolumbar spine revealed 
that the vertebral bodies were of normal height and were 
anatomically aligned.  Disc spaces were normal.  There were 
marginal osteophytes from T12 to L2.  The paravertebral soft 
tissues were normal.  

On VA examination in July 2006, the Veteran complained of aching 
of the thoracolumbar spine, which he characterized as a seven on 
a scale of one to ten.  To ease the daily pain, the Veteran used 
over-the-counter analgesics.  The Veteran denied incapacitation, 
and functional impairment consisted of difficulty getting out of 
bed as well as bending and standing from a seated position.  
Objectively, the examiner noted no evidence of radiating pain on 
movement.  Muscle spasm was absent, and no tenderness was noted.  
There was no ankylosis.  Range of motion of the thoracolumbar 
spine was as follows:  forward flexion was from zero to 90 
degrees; extension was from zero to 30 degrees; right and left 
lateral flexion was from zero to 30 degrees; and right and left 
rotation was from zero to 30 degrees.  Pain constituted the major 
functional impact and it was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  There was symmetry of spinal motion with normal curvature 
of the spine.  There was no sign of intervertebral disc syndrome.  
The examiner did not change the established diagnosis of 
traumatic arthritis of the dorsal spine.  A mid back surgical 
scar associated with the service-connected disability was 
observed.  It was one by three centimeters in size and without 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, or abnormal texture.  

On March 2009 VA examination, the Veteran reported mild but sharp 
daily pain with a duration of minutes.  Every three weeks, there 
was a mild flare-up with a duration of a number of hours.  
Precipitating factors included prolonged standing, bending, and 
cold weather.  Flare-ups, according to the Veteran, were 
productive of mild functional impairment.  On inspection, posture 
was normal as was symmetry and appearance.  Gait was also normal.  
An X-ray study of the thoracic spine showed kyphoscoliosis and 
large bridging osteophytes and osteopenia.  When comparing the 
current X-ray study to the one conducted in February 2006, the 
radiologist noted "no new findings."  Range of motion of the 
thoracolumbar spine was the same as shown on the July 2006 VA 
examination.  The examiner indicated that there was no pain on 
active range of motion and no additional limitation or pain with 
repetitive motion.  The examiner diagnosed a thoracic spine 
vertebral compression fracture at T11-12 status-post fusion at 
T11-L1 with post-surgical and degenerative changes.  The 
Veteran's disability moderately affected performance of chores 
and mildly affected shopping, sports, and travel.  There was no 
impact upon exercise, feeding, bathing, dressing, toileting, and 
grooming.

At his June 2010 hearing, the Veteran indicated that he decided 
to retire in 2001 because his position required crawling, 
lifting, and other activities that he found difficult to perform 
due to his back symptomatology.  He described pain and difficulty 
getting out of bed.

The Board is sympathetic to the Veteran's situation, which 
includes mild to moderate pain and some discomfort of the 
thoracolumbar spine.  However, a review of his symptomatology 
indicates no ankylosis of the thoracolumbar spine.  Furthermore, 
forward flexion of the thoracolumbar spine is greater than 30 
degrees.  Either ankylosis of the thoracolumbar spine or forward 
flexion to 30 degrees or less would have to be present if an 
increased rating were to be granted for the Veteran's service-
connected dorsal spine disability.  Because both are and have 
been absent throughout the appellate period, an evaluation in 
excess of 20 percent for the Veteran's service-connected dorsal 
spine disability is denied for the entire appellate period.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5242; Hart, supra.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2009) 
provides that consideration also be given to weakened movement, 
excess fatigability, and incoordination.  No further compensation 
is warranted under the foregoing regulations because functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements has not 
been shown.  Furthermore, neither weakened movement, excess 
fatigability, nor incoordination is present.

The Board notes that evidence contained in an July 2006 VA 
examination report reflects that the Veteran has a small (1 by 3 
centimeters) surgical scar on the mid back, which was without 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, or abnormal texture.  Scarring is a separate 
and distinct manifestation that is ratable under differing codes, 
no bar to the assignment of a separate rating is found.  See 38 
C.F.R. § 4.14; Esteban, supra.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008. 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim in May 2006.  Therefore, only the 
post-2002 and pre-October 2008 version of the schedular criteria, 
set out immediately below, is applicable.

As to the rating to be assigned, the medical data fails to 
indicate that the Veteran's mid back scar is deep or causes 
limitation of motion; as such a compensable rating is not 
assignable under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  
Similarly, evidence that the scarring is superficial without 
limitation of motion and covering an area of 144 square inches is 
lacking, and thus, a compensable rating under Diagnostic Code 
7802 is not in order.  Id.  The Veteran's scar is superficial but 
not unstable, and Diagnostic Code 7803 would not yield a 
compensable rating.  Id.  Likewise, there is no showing that the 
Veteran's superficial scar is productive of pain, and for that 
reason, a compensable evaluation under Diagnostic Code 7804 is 
not warranted.  Id.  Lastly, it is not shown by recent 
examination or record of treatment that the Veteran's scar is 
productive of any limitation of function, as required by 
Diagnostic Code 7805.  Id.  That being the case, it is concluded 
that a preponderance of the evidence shows that the healed scar 
over the veteran's mid back is not of such a nature or severity 
as to warrant the assignment of a separate compensable schedular 
evaluation.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected traumatic arthritis of the 
dorsal spine is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's thoracic spine 
disability with the established criteria found in the rating 
schedule for spinal disabilities shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 20 percent for the service-connected 
traumatic arthritis of the dorsal spine is denied.




REMAND

In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, at his June 2010 hearing, 
the Veteran reported that he retired in 2001 because his back 
disability made it difficult to perform the activities of his job 
as an aircraft maintenance mechanic.  As such, the issue of 
entitlement to TDIU is raised by the record.  Hence, the issue is 
properly before the Board.  A review of the record shows that 
further development is needed to properly adjudicate the TDIU 
claim.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

An opinion as to his unemployability and the effect of his 
service connected disabilities on his employability is not of 
record.  The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Thus, corrective action by the RO in this regard is 
necessary.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to issue of 
entitlement to TDIU.

2.  Schedule a VA medical examination for an 
opinion regarding whether it is at least as 
likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of themselves, 
prevent him from securing or maintaining 
substantially gainful employment.  A full 
rationale for all opinions and conclusions 
should be provided and a resort to 
speculation should be avoided.  The 
examination report must indicate whether 
pertinent records in the claims file were 
reviewed in conjunction with the examination.

3.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


